Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.  
  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The recitation of “downwardly extending” in the claim 2 is unclear and indefinite as to whether such a direction is with respect to gravitational pull, a surface of the battery cells, or the connector body.  For the purpose of comparison to the prior art, it will be assumed that any perpendicular direction sufficiently provides for such an extension.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4-5 and 7 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kwon et al. (US 2011/0104958).
Regarding claim 1, Kwon discloses a battery module comprising: a first battery having a columnar shape and including a first electrode face as a top face and a second electrode face as a bottom face (Figs 1 and 6); 
a second battery disposed adjacent to and flush with the first battery (Figs 1 and 6), wherein the second battery has a columnar shape and includes a first electrode face as a top face and a second electrode face as a bottom face (Figs 1 and 6); 
a first support terminal (100; see annotated Fig 6 below) being in contact with the first electrode face of the first battery (see annotated Fig 6) and the first electrode face of the second battery (Fig 6) [0162-0163, 0176] and electrically connecting the first electrode face of the first battery and the first electrode face of the second battery with a first substrate terminal (150, circuit connection terminal part) disposed on a substrate (external circuit and the pack case) [0164-0166]; and 
a second support terminal (100; see annotated Fig 6) being in contact with the second electrode face of the first battery and the second electrode face of the second battery (Figs 1 and 6), and electrically connecting the second electrode face of the first battery and the second electrode face of the second battery with a second substrate terminal (circuit connection terminal part) disposed on the substrate (external circuit and the pack case) [0169, 0191].  

    PNG
    media_image1.png
    595
    844
    media_image1.png
    Greyscale

Regarding claim 2, Kwon discloses the battery module of claim 1, wherein the first support terminal includes: a first wing contacting the first electrode face of the first battery; a second wing contacting the first electrode face of the second battery (Figs 6, 8); 
a body connected to the first wing of the first support terminal and/or the second wing of the first support terminal, and extending in a horizontal direction (see annotated Fig 8 below); and a bridge (see annotated Fig 8) downwardly extending from a distal end of the body of the first support terminal in a vertical direction (Fig 7) and connecting to the first substrate terminal on the substrate [0169, 0191], 

    PNG
    media_image2.png
    479
    733
    media_image2.png
    Greyscale

wherein the second support terminal includes: a first wing contacting the second electrode face of the first battery (Figs 7 and 8); a second wing contacting the second electrode face of the second battery (Figs 7 and 8); a body connected to the first wing of the second support terminal and/or the second wing of the second support terminal (see annotated Fig 8), and extending in a horizontal direction (Fig 8); and a bridge downwardly extending from a distal end of the body of the second support terminal in a vertical direction (Fig 7) and connecting to the second substrate terminal on the substrate [0169, 0191].  
Regarding claim 4, Kwon discloses the battery module of claim 2, wherein the body of the first support terminal is connected to a distal end of the first wing of the first support terminal so that the bridge of the first support terminal is disposed on one side of the battery module, wherein the body of the second support terminal is connected to a distal end of the second wing of the second support terminal so that the bridge of the second support terminal is disposed on an opposite side of the battery module to the one side thereof (Figs 7 and 8).  
Regarding claim 5, Kwon discloses the battery module of claim 2, wherein a length of each of the first wing of the first support terminal and the first wing of the second support terminal is smaller than a diameter of the first battery (contact interface of a size equivalent to 10% to 70%), wherein a length of each of the second wing of the first support terminal and the second wing of the second support terminal is smaller than a diameter of the second battery (contact interface of a size equivalent to 10% to 70%) [0049].  
Regarding claim 7, Kwon discloses the battery module of claim 1, wherein the first battery and the second battery are fixedly disposed between and coupled to the first support terminal and the second support terminal, respectively (Figs 7 and 8) [0050].  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2011/0104958).
	The teachings of Kwon as discussed above are herein incorporated.
Regarding claim 3, Kwon discloses the battery module of claim 2, wherein the body of the first support terminal of the first wing and the second wing of the first support terminal in a perpendicular manner to the first wing and the second wing of the first support terminal and in a direction such that the bridge of the first support terminal is disposed on one side of the battery module (Figs 6-8), wherein the body of the second support terminal of the first wing and the second wing of the second support terminal in a perpendicular manner to the first wing and the second wing of the second support terminal, such that the bridge of the second support terminal is disposed on an opposite side of the battery module to the one side thereof (Figs 6-8) but does not explicitly teach where the body of the respective support terminals extend from a contact point between the first wing and the second wing.  
However, Kwon recognizes the circuit connection terminal parts (respective support terminals) may be formed in formed in various shapes extending from the outer circumferential contact part and may be bent to be placed in tight contact with the side of the battery cells and provide the input/output/voltage detection signals as needed [0119].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to provide the circuit connection terminal part at any portion of the contact part including a contact point because Kwon recognizes the placement of such a part is only required to provide bent tight contact with the cells to provide input/output/voltage detection signals. The courts have held that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art, In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400. MPEP 2144.04.
Regarding claim 6, Kwon does not explicitly teach wherein a length of the bridge of the first support terminal is larger from a length of the bridge of the second support terminal by a vertical dimension of each of the first battery and the second battery.  
	However, Kwon teaches the length of the downward extensions are not particularly restricted so long as the extensions are constructed to provide sufficient effects of a stable connection by prevention of deviation [0125-0127].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to vary the length of the downward extensions as required to provide a stable connection as recognized by Kwon.  Discovering the optimum ranges for a result effective variable such as length involves only routine skill in the art in the absence of showing of criticality in the claimed range (MPEP 2144.05) In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727